COBB, Judge,
concurring in the result.
I disagree with the majority’s holding in its unpublished memorandum that we cannot consider any arguments raised during the hearing on Willie Lamar Granger’s motion to withdraw the guilty plea that were not part of the original motion because the hearing was untimely. I disagree because, for the reasons stated in my dissent in Taylor v. State, 905 So.2d 36 (Ala.Crim.App.2005) (Cobb, J., dissenting), I believe this Court erred in holding that the Alabama Supreme Court in Ex parte Heard, [Ms. 1020241, December 19, 2003] — So.2d- (Ala.2003), overruled Underwood v. State, 879 So.2d 611 (Ala.Crim.App.2003). Therefore, I believe this Court could have looked to the hearing in this ease to determine which arguments were raised during that hearing and were therefore preserved.
However, I do agree to affirm the trial court’s judgment in this case because, as the majority points out, regardless of the timing of the hearing, the transcript of the hearing is not before us. Without a complete record before us, we have nothing to review. Therefore, I concur to affirm Granger’s convictions and sentences.